DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

This present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Claims

This communication is a First Action Non-Final on the merits. Claims 1-20, as originally filed on 30 August 2021, are currently pending and have been considered below.  

Priority

This application claims continuation status priority of US Provisional Application No. 63/072,584 filed on 31 August 2020.  
Applicant’s claim for the benefit of this prior filed application is acknowledged.

Drawings

The drawings are objected to because portions of figures 10, 13, 14, 16, 17 are missing and/or blurry.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claims 1-20, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The Claims 1-20 are directed to a process and/or machine, however the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to sending and receiving data to perform and advertising campaign.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea by analyzing the individual elements and the combination as explained below:
Independent Claim 1, which is representative of Independent Claims 17 and 19, will be the basis of the following 101 analysis.  
STEP 1: Representative claim 1 is directed toward an apparatus, which is a statutory category of invention.
STEP 2a – Prong One: Under the 2019 PEG, the claims must be determine if the contain an abstract idea.
Independent Claim 1, recites, in part, 
a processing system including a processor; and (generic computer structure to perform the abstract idea.)
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising; (generic computer structure to perform the abstract idea.)
identifying a first line item having a guaranteed delivery requirement;,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
determining whether a capacity forecast is available for the first line item and whether a forecasted capacity for the first line item is greater than a capacity threshold;,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
responsive to the capacity forecast being available for the first line item and the forecasted capacity being greater than the capacity threshold, determining whether the first line item is mid-flight or last-day;,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
responsive to the first line item being mid-flight, accessing a forecast shape curve for the first line item, wherein generating the forecast shape curve comprises normalizing the forecasted capacity based on weighting for a particular hour being equal to forecasted impressions for the particular hour divided by a sum of forecasted impressions over a day; and,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), and 
determining whether to sell an ad space in video content, via an electronic ad delivery platform, to the first line item pursuant to the guaranteed delivery requirement or to a second line item pursuant to a real-time bidding process, wherein the determining whether to sell the ad space is based on applying the forecast shape curve on an hourly basis over the day to satisfy hourly delivery goals for the guaranteed delivery requirement of the first line item.,  (sending and receiving data, processing data and storing data, and/or electronic recordkeeping to perform the abstract idea), 
These limitations set forth a concept of sending and receiving data to perform and advertising campaign.  This concept falls within the methods of organizing human activity, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) grouping identified by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
STEP 2a – Prong Two: Under the 2019 PEG, the additional elements of the claims must be considered for whether they integrate the abstract idea into a practical application. The claims describe the additional element of a computer.  However the computer is recited at an extreme level of generality and is interpreted as a generic computing device, and its incorporation amounts to implementing the abstract idea on a computer. Per the 2019 PEG, simply implementing an abstract idea on a generic computer is not a practical application of the abstract idea. Figures 2A and 3-5 and their related text and Paragraphs 0147, 0224, 0225, and 0230 of the specification (US Patent Application Publication No. 2022/0067791 A1 – hereinafter specification and/or disclosure) detail any combination of a generic computer system program to perform the method.  Further, Paragraphs 0147 and 0224 specifically details a generic computer resources and generic training data.   The claims recite the additional element of a processor, a memory, a processing system, and a non-transitory machine-readable medium. However, these limitations simply generally link the use of the judicial exception to a particular technological environment. Per the 2019 PEG, such a general linking does not constitute a practical application of the abstract idea. There are no further additional elements. Therefore, as the additional elements of the claims do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
STEP 2b: Under the 2019 PEG, the additional elements of the claims must be considered against for whether they constitute significantly more than the abstract idea. As previously noted, the claims describe the additional element of a computer. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of receiving information from a client executing on a device and transmitting information to a user via a client application. However, per MPEP 2106, receiving and transmitting data over a network is a well-known, routine, and conventional computer functionality (Symantec), and processing that data network is a well-known, routine, and conventional computer functionality (Versata Dev. Group, Inc. v. SAP Am), and storing data and electronic recordkeeping is a well-known, routine, and conventional computer functionality (Alice Corp).   
As such, this limitation does not constitute significantly more either individually or with the above computing devices. There are no further additional elements. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claims are not patent eligible.  
Dependent Claims 2-16, 18, and 20 further describe the abstract idea, and do not set forth further additional elements. 
Conclusion: Accordingly, because the Applicant's claims reflect claims the Courts have determined to be abstract ideas, the Applicant’s claims likewise are directed to abstract ideas.  Therefore, claims 1-20 either alone and/or as an ordered combination of elements are therefore not drawn to eligible subject matter as they are directed to an abstract idea.  Therefore, as the dependent claims remain directed to an abstract idea and as the additional elements of the dependent claims do not constitute a practical application, the dependent claims or the claims as a whole are not patent eligible.  

Examiner Note

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103(a) (Pre-AIA ), or under 35 U.S.C. 103 (AIA ), as being unpatentable over Singh et al. (US Patent Application Publication No. 2006/0190328 A1 – Hereinafter Singh) and further in view of Atherton et al. (US Patent Application Publication No. 2008/0004956 A1 – Hereinafter Atherton).  
Claim 1:
Singh teaches;
a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: (See at least Figure 1 and its related text and paragraph 0025.)

identifying a first line item having a guaranteed delivery requirement; (See at least Optimizations in paragraph 0126 and its related paragraphs as minimum requirements are detailed.)  
determining whether a capacity forecast is available for the first line item and whether a forecasted capacity for the first line item is greater than a capacity threshold; (See at least Optimizations in paragraph 0126 and its related paragraphs as minimum/maximum/budgets and requirements are detailed.)

responsive to the capacity forecast being available for the first line item and the forecasted capacity being greater than the capacity threshold, determining whether the first line item is mid-flight or last-day; (See at least Optimizations in paragraph 0126 and its related paragraphs as minimum/maximum/budgets and requirements are detailed.)
determining whether to sell an ad space in video content, via an electronic ad delivery platform, to the first line item pursuant to the guaranteed delivery requirement or to a second line item pursuant to a real-time bidding process, wherein the determining whether to sell the ad space is based on applying the forecast shape curve on an hourly basis over the day to satisfy hourly delivery goals for the guaranteed delivery requirement of the first line item; (See at least Optimizations in paragraph 0126 and its related paragraphs as minimum/maximum/budgets and requirements are detailed and paragraph 0089 where the time period could be hourly.)
Singh teaches modifying pace of delivery of an ad in order to maximize exposure during a particular time period that varies and/or minimize cost to assure a certain number of impressions (See at least Optimizations in paragraph 0126 and its related paragraphs as minimum/maximum/budgets and requirements are detailed.) but does not appear to specify guaranteed versus non-guaranteed delivery.  
Atherton teaches guaranteed versus non-guaranteed delivery in at least paragraphs 0016-0018.
It would have been obvious to a person of ordinary skill in the art at the time of the invention (pre-AIA ), or to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the methodology taught by Singh by using guaranteed versus non-guaranteed delivery as taught by Atherton in order to ensure particular ads are placed.    
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 2:
The combination of Singh and Atherton teaches all the limitations of claim 1 above.  Further Singh teaches weighting via averages in at least paragraphs 0015-0018. 
Claim 3:
The combination of Singh and Atherton teaches all the limitations of claim 1 above.  Further Singh teaches bidding at different times of the day in at least paragraph 0089. 
Claim 4:
The combination of Singh and Atherton teaches all the limitations of claim 1 above.  Further Singh teaches ensuring ads are delivered as discussed and Atherton teaches guaranteed versus non-guaranteed delivery as discussed above.  
The motivation to combine Singh and Atherton is the same as disclosed in Claim 1 above and is incorporated herein.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  

Claim 5:
The combination of Singh and Atherton teaches all the limitations of claim 1 above.  Further Singh teaches varying delivery/pacing via optimization as discussed above. 
Claim 6:
The combination of Singh and Atherton teaches all the limitations of claim 1 above.  Further Singh teaches varying delivery/pacing via optimization as discussed above. 
Claim 7:
The combination of Singh and Atherton teaches all the limitations of claim 1 above.  Further Singh teaches handing multiple ads in optimization and dynamically managing the delivery over times as discussed above.  
Claim 8:
The combination of Singh and Atherton teaches all the limitations of claim 1 above.  Further Singh teaches varying hourly in at least paragraphs 0089 and since Singh teaches varying to ensure ads are still available in a time period the weighting is non-zero.  
Claim 9:
The combination of Singh and Atherton teaches all the limitations of claim 1 above.  Further Singh teaches handing multiple ads in optimization and dynamically managing the delivery over times as discussed above.  


Claim 10:
The combination of Singh and Atherton teaches all the limitations of claim 1 above.  Further Singh teaches starting campaigns with historical data in at least paragraphs 0188-0198 and 0231.  
Claim 11:
The combination of Singh and Atherton teaches all the limitations of claim 1 above.  Further Singh teaches handing multiple ads in optimization and dynamically managing the delivery over times as discussed above.  
Claim 12:
The combination of Singh and Atherton teaches all the limitations of claim 11 above.  Further Singh teaches starting campaigns with historical data in at least paragraphs 0188-0198 and 0231.  
Claim 13:
The combination of Singh and Atherton teaches all the limitations of claim 11 above.  Further Singh teaches varying daily in at least paragraphs 0089.  
Claim 14:
The combination of Singh and Atherton teaches all the limitations of claim 1 above.  Further Singh teaches advertising via TV, but not OTT service.  
However OTT is a variation of TV advertising and a simple substitution of similar items.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 15:
The combination of Singh and Atherton teaches all the limitations of claim 1 above.  Further Singh teaches advertising via TV, but not addressable television service or a data driven linear television service.  
However, addressable television service or a data driven linear television service is a variation of TV advertising and a simple substitution of similar items.
Further, the combination of features produces no unforeseen, new, novel, or unexpected results.  Rather, each feature operates as expected singularly or in combination.  
Claim 16:
The combination of Singh and Atherton teaches all the limitations of claim 11 above.  Further Singh teaches web advertising throughout the disclosure.  
Claim 17:
Claim 17 is rejected under 35 USC § 103 for substantially the same reasons as claim 1.
Claim 18:
Claim 18 is rejected under 35 USC § 103 for substantially the same reasons as claim 15 or 16.
Claim 19:
Claim 19 is rejected under 35 USC § 103 for substantially the same reasons as claim 1.


Claim 20:
Claim 20 is rejected under 35 USC § 103 for substantially the same reasons as claim 15 or 16.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044 and fax number is (571) 273-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/Michael W Schmucker/
Primary Examiner, Art Unit 3681